Exhibit 10.5

HIPCRICKET, INC.
2010 INCENTIVE STOCK OPTION PLAN, as Amended
(restated as of August 23, 2013)

 
1.  PURPOSE OF PLAN
 
The purpose of the Hipcricket, Inc. 2010 Incentive Stock Plan (the “Plan”) is to
advance the interests of Hipcricket, Inc. (the “Company”) and its shareholders
by enabling the Company and its Subsidiaries to attract and retain persons of
ability to perform services for the Company and its Subsidiaries by providing an
incentive to such individuals through equity participation in the Company and by
rewarding such individuals who contribute to the achievement by the Company of
its economic objectives.
 
2.  DEFINITIONS
 
The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:
 
2.1 “Board” means the Board of Directors of the Company.
 
2.2“Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer.
 
2.3 “Change in Control” means an event described in Section 11.1 of the Plan.
 
2.3 “Code” means the Internal Revenue Code of 1986, as amended.
 
2.5“Committee” means the group of individuals administering the Plan, as
provided in Section 3 of the Plan.
 
2.6“Common Stock” means the common stock of the Company, no par value per share,
or the number and kind of shares of stock or other securities into which such
Common Stock may be changed in accordance with Section 4.5 of the Plan.
 
2.7 “Company” means Hipcricket, Inc., a Delaware corporation.
 
2.8 “Disability" means the disability of the Participant such as would entitle
the Participant to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the Participant or,
if no such plan exists or is applicable to the Participant, the permanent and
total disability of the Participant within the meaning of Section 22(e)(3) of
the Code.
 
2.9 “Eligible Recipients” means all employees of the Company or any Subsidiary
and any non-employee directors, consultants and independent contractors of the
Company or any Subsidiary. An Incentive Award may be granted to an employee, in
connection with hiring, retention or otherwise, prior to the date the employee
first performs services for the Company or the Subsidiaries, provided that such
Incentive Award shall not become vested prior to the date the employee first
performs such services.
 
2.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 
-1-

--------------------------------------------------------------------------------

 
 
2.11 “Fair Market Value" means, with respect to the Common Stock, as of any date
(or, if no shares were traded or quoted on such date, as of the next preceding
date on which there was such a trade or quote) (a) the mean between the reported
high and low sale prices of the Common Stock it‘ the Common Stock is listed,
admitted to unlisted trading privileges or reported on any national securities
exchange or on the Nasdaq National Market; (b) if the Common Stock is not so
listed, admitted to unlisted trading privileges or reported on any national
securities exchange or on the Nasdaq National Market, the closing bid price as
reported by the Nasdaq SmalICap Market, OTC Bulletin Board or the National
Quotation Bureau, Inc. or other comparable service; or (c) it‘ the Common Stock
Is not so listed or reported, such price as the Committee determines in good
faith in the exercise of its reasonable discretion. If determined by the
Committee, such determination will be final, conclusive and binding for all
purposes and on all persons, including, without limitation, the Company, the
shareholders of the Company, the Participants and their respective
successors-in-interest. No member of the Committee will be liable for any
determination regarding the fair market value of the Common Stock that is made
in good faith.
 
2.12 “Incentive Award” means an Option, Restricted Stock Award or Stock Bonus
granted to an Eligible Recipient pursuant to the Plan.
 
2.13 “Incentive Stock Option" means a right to purchase Common Stock granted to
an Eligible Recipient pursuant to Section 6 of the Plan that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code.
 
2.14 “Non-Statutory Stock Option” means a right to purchase Common Stock granted
to an Eligible Recipient pursuant to Section 6 of the Plan that does not qualify
as an Incentive Stock Option.
 
2.15 “Option” means an Incentive Stock Option or a Non-Statutory Stock Option.
 
2.16 “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under the Plan.
 
2.17 “Previously Acquired Shares” means shares of Common Stock that are already
owned by the Participant or, with respect to any Incentive Award, that are to be
issued upon the grant, exercise or vesting of such Incentive Award.
 
2.18 “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 7 of the Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 7.
 
2.19 “Retirement” means termination of employment of service pursuant to and in
accordance with the regular (or, if approved by the Board of purposes of the
Plan, early) retirement/pension plan or practice of the Company or Subsidiary
then covering the Participant, provided that if the Participant is not covered
by any such plan or practice, the Participant will be deemed to be covered by
the Company’s plan or practice for purposes of this determination.
 
2.20 “Securities Act” means the Securities Act of 1933, as amended.
 
2.21 “Stock Bonus” means an award of Common Stock granted to an Eligible
Recipient pursuant to Section 8 of the Plan.
 
2.22 “Subsidiary” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has significant equity interest,
as determined by the Committee.
 
2.23“Tax Date” means the date any withholding tax obligation arises under the
Code for a Participant with respect to an Incentive Award.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.  PLAN ADMINISTRATION
 
3.1 The Committee. The Plan will be administered by the Board or by a committee
of the Board. So long as the Company has a class of its equity securities
registered under Section 12 of the Exchange Act, any committee administering the
Plan will consist solely of two or more members of the Board who are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange Act
and, if the Board so determined in its sole discretion, who are “outside
directors” within the meaning of Section 162 (m) of the Code. Such a committee,
if established, will act by majority approval of the members (including written
consent of a majority of the members), and a majority of the members of such a
committee will constitute a quorum. As used in the Plan, “Committee” will refer
to the Board or to such a committee, if established. To the extent consistent
with corporate law, the Committee may delegate to any officers of the Company
the duties, power and authority of the Committee under the Plan pursuant to such
conditions or limitations as the Committee may establish; provided, however,
that only the Committee may exercise such duties, power and authority with
respect to Eligible Recipients who are subject to Section 16 of the Exchange
Act. The committee may exercise its duties, power and authority under the Plan
in its sole and absolute discretion without the consent of any Participant or
other party, unless the Plan specifically provides otherwise. Each
determination, interpretation or other action made or taken by the Committee
pursuant to the provisions of the Plan will be conclusive and binding for all
purposes and on all persons, and no member of the Committee will be liable for
any action or determination made in good faith with respect to the Plan or any
Incentive Award granted under the Plan.
 
3.2  Authority of the Committee
 
(a) In accordance with the subject to the provisions of the Plan, the Committee
will have the authority to determine all provisions of Incentive Awards as the
Committee may deem necessary or desirable and as consistent with the terms of
the Plan, including, without limitation, the following: (i) the Eligible
Recipients to be selected as Participants; (ii) the nature and extent of the
Incentive Awards to be made to each Participant including the number of shares
of Common Stock to be subject to each Incentive Award, any exercise price, the
manner in which Incentive Awards will vest or become exercisable and whether
Incentive Awards will be granted in tandem with other Incentive Award; (iii) the
time or times when Incentive Awards will be granted; (iv) the duration of each
Incentive Award; and (v) the restrictions and other conditions to which the
payment or vesting of Incentive Awards may be subject. In addition, the
Committee will have the authority under the Plan in its sole discretion to pay
the economic value of any Incentive Award in the form of cash, Common Stock or
any combination of both.
 
(b) The Committee will have the authority under the Plan to amend or modify the
terms of any outstanding Incentive Award in any manner, including, without
limitation, the authority to modify the number of shares or other terms and
conditions of an Incentive Award, extend the term of an Incentive Award,
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award, accept the surrender of any outstanding
Incentive Award or, to the extent not previously exercised or vested, authorize
the grant of new Incentive Awards in substitution for surrendered Incentive
Awards’ provided, however that the amended or modified terms are permitted by
the Plan as then in effect and that any Participant adversely affected by such
amended or modified terms has consented to such amendment or modification. No
amendment or modification to an Incentive Award, however, whether pursuant to
the Section 3.2 or any other provisions of the Plan, will be deemed to be a
regrant of such Incentive Award for purposes of this Plan.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(c) In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other change in corporate structure or shares,
(ii) any purchase, acquisition, sale or disposition of a significant amount of
assets or a significant business, (iii) any change in accounting principles or
practices, or (iv) any other similar change, in each case with respect to the
Company or any other entity whose performance is relevant to the grant or
vesting of an Incentive Award, the Committee (or, if the Company is not the
surviving corporation) may, without the consent of any affected Participant,
amend or modify the vesting criteria of any outstanding Incentive Award that is
based in whole or in part on the financial performance of the Company (or any
Subsidiary or division thereof) or such other entity so as equitably to reflect
such event, with the desired result that the criteria for evaluating such
financial performance of the Company or such other entity will be substantially
the same (in the sole discretion of the Committee of the board of directors of
the surviving corporation) following such event as prior to such event;
provided; that the amended terms are permitted by the Plan as then in effect.
 
4.  SHARES AVAILABLE FOR ISSUANCE
 
4.1 Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.5 of the Plan, the maximum number of shares of Common Stock that will
be available for issuance under the Plan will be fifteen million (15,000,000)
shares of Common Stock.
 
4.2 Accounting for Incentive Awards. Shares of Common Stock that are issued
under the Plan or that are subject to outstanding Incentive Awards will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan. Any shares of Common Stock that are
subject to an Incentive Award that lapses, expires, is forfeited or for any
reason is terminated unexercised or unvested and any shares of Common Stock that
are subject to an Incentive Award that is settled or paid in cash or any form
other than shares of Common Stock, or used to satisfy the applicable tax
withholding obligation will automatically again become available for issuance
under the Plan. Any shares of Common Stock that constitute the forfeited portion
of a Restricted Stock Award, however, will not become available for further
issuance under the Plan.
 
4.3 General Restrictions. Delivery of shares of Common Stock or other amounts
under the Plan shall be subject to the following:
 
(a) Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Common Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act), and the applicable requirements of any
securities exchange or similar entity.
 
(b) To the extent that the Plan provides for issuance of stock certifies to
reflect the issuance of shares of Common Stock, the issuance may be reflected on
a non-certified basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.
 
4.4 Shares of Common Stock Issued Pursuant of Incentive Stock Option. Subject to
Section 4.5, the maximum number of shares of Common Stock that may be issued by
Options intended to be Incentive Stock Options pursuant to the Plan shall be the
same as the total amount reserved for issuance under the Plan as described in
Section 4.1.

4.5 Adjustments to Shares and Incentive Awards. In the event of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
dividend, stock split of shares, right offerings, divestiture or extraordinary
dividend (including a spin-off) or any other change in the corporate structure
or shares of the Company, the Committee (or, if the Company is not the surviving
corporation) will make appropriate adjustment (which determination will be
conclusive) as to the number and kind of securities or other property (including
cash) available for issuance or payment under the Plan and, in order to prevent
dilution or enlargement of the rights of Participants, (a) the number and kind
of securities or other property (including cash) to outstanding Options, and (b)
the exercise price of outstanding Options.
 
5.  PARTICIPATION
 
Participation in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6.  GRANT OPTIONS
 
6.1 Grant. An Eligible Recipient may be granted one or more Options under the
Plan, and such Options will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion. The Committee may designate whether an Option is to be
considered an Incentive Stock Option or a Non-Statutory Stock Option. To the
extent that any Incentive Stock Option granted under the Plan ceases for any
reason to qualify as an “incentive stock option” for purposes of Section 422 of
the Code, such Incentive Stock Option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a Non-Statutory Stock
Option.
 
6.2 Exercise Price. The per share price to be paid by a Participant upon
exercise of an Option will be determined by the Committee in its discretion at
the time of the Option grant, provided that price will not be less than 100% of
the Fair Market Value of one share of Common Stock on the date of grant with
respect to an Incentive Stock Option (110% of the Fair Market Value if, at the
time the Incentive Stock Option is granted, the Participant owns, directly or
indirectly, more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary corporation of the Company).
 
6.3 Exercisability and Duration. An Option will become exercisable at such times
and in such installments as may be determined by the Committee in its sole
discretion at the time of grant; however; that no Option may be exercisable
after 10 years from its date of grant or, in the case of an Eligible Participant
who owns, directly or indirectly (as determined pursuant to Section 424 (d) of
the Code), more than 10% of the combined voting power of all classes of stock of
the Company or any subsidiary or parent corporation of the Company (within the
meaning of Sections 424(f) and 424(e), respectively, of the Code), five years
from its date of grant. Notwithstanding the foregoing, each Option granted to a
participant shall vest at a rate of at least 20% per year over 5 years from the
date the Option is granted.
 
6.4 Payment of Exercise Price. The total purchase price of the shares to be
purchased upon exercise of an Option will be paid entirely in cash (including
check, bank draft or money order); however, that the Committee, in its sole
discretion and upon terms and conditions established by the Committee, may allow
such payments to be made, in whole or in part, by tender of a Broker Exercise
Notice, Previously Acquired Shares, by tender of a promissory note (on terms
acceptable to the Committee in its sole discretion and only if such promissory
note is not forbidden by Section 13(k) of the Securities Exchange Act of 1934)
or by a combination of such methods.

 
-5-

--------------------------------------------------------------------------------

 

6.5 Manor of Exercise. An Option may be exercised by a Participant in whole or
in part from time to time, subject to the conditions contained in the Plan and
in the agreement evidencing such Option, by delivery in person, by facsimile or
electronic transmission or through the mail of written notice of exercise to the
Company (Attention: Chief Executive Officer) at its office at 43 West 24th
Street, Suite 11B, New York, New York 10010 (or such other office as the Company
may designate), and by paying in full the total exercise price for the shares of
Common Stock to be purchased in accordance with Section 6.4 of the Plan.
 
6.6 Aggregate Limitation of Common Stock Subject to Incentive Stock Options. To
the extent that the aggregate Fait Market Value (determined as of the date an
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under the Plan and any other incentive
stock option plans of the Company, any subsidiary or any parent corporation of
the Company (within the meaning of Sections 424(f) 424(e), respectively, of the
Code)) exceeds $100,000 (or such other amount as may be prescribed by the Code
from time to time), excess Incentive Stock Options shall be treated as
Non-Statutory Stock Options. The determination shall be made by taking Incentive
Stock Options into account in the order in which they are granted. If such
excess only applies to a portion of an Incentive Stock Option, the Committee, in
its discretion, may designate which shares shall be treated as shares to be
acquired upon exercise of an Incentive Stock Option.
 
 6.7 Options to Purchase Stock of Acquired Companies. After any reorganization,
merger or consolidation involving the Company or a subsidiary of the Company,
the Committee may grant Options in substitution of options issued under a plan
of another party to the reorganization, merger or consolidation, where such
party’s stock may no longer be outstanding following such transaction pursuant
to Section 424(a) of the Code, the Committee shall have sole discretion to
determine all terms and conditions of Options issued under this Section 6.7,
including, but not limited to, exercise price and expiration date.
 
7.  RESTRICTED STOCK AWARDS
 
7.1 Grant. An eligible Recipient may be granted one or more Restricted Stock
Awards under the Plan, and such Restricted Stock Awards will be subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the vesting of such Restricted Stock Awards as it deems appropriate,
including, without limitation, that the Participant remain in the continuous
employ or service of the Company or a Subsidiary for a certain period or that
the Participant or the Company (or any Subsidiary or division thereof) satisfy
certain performance goals or criteria.
 
7.2 Rights as a Shareholder; Transferability. Except as provided in Sections
7.1, 7.3 and 12.3 of the Plan, a Participant will have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Restricted Stock Award under this Section 7 upon the
Participant becoming the holder of record of such shares as if such Participant
were a holder of record of shares of unrestricted Common Stock.
 
7.3 Dividends and Distributions. Unless the Committee determines otherwise in
its sole discretion (either in the agreement evidencing the Restricted Stock
Award at the time of grant or at any time after the grant of the Restricted
Stock Award), any dividends or distributions (including regular quarterly cash
dividends) paid with respect to shares of Common Stock subject to the unvested
portion of a Restricted Stock Award will be subject to the same restrictions as
the shares to which such dividends or distributions relate. In the event the
Committee determines not to pay such dividends or distributions currently, the
Committee will determine in its sole discretion whether any interest will be
paid on such dividends or distributions.

 
-6-

--------------------------------------------------------------------------------

 
 
7.4 Enforcement of Restrictions. To enforce the restrictions referred to in this
Section 7, the Committee may place a legend on the stock certificates referring
to such restrictions and may require the Participant, until the restrictions
have lapsed, to keep the stock certificates, together with duly endorsed stock
powers, in the custody of the Company or its transfer agent or to maintain
evidence of stock ownership, together with duly endorsed stock powers, in a
certificate less book-entry stock account with the Company’s transfer agent. An
 
8.  STOCK BONUSES
 
An Eligible Recipient may be granted one or more Stock Bonuses under the Plan,
and such Stock Bonuses will be subject to such terms and conditions, consistent
with the other provisions of the Plan, as may be determined by the Committee.
The Participant will have all voting, dividend, liquidation and other rights
with respect to the shares of Common Stock issued to a Participant as a Stock
Bonus under this Section 10 upon the Participant becoming the holder of record
of such shares; provided, however, that the Committee may impose such
restrictions on the assignment or transfer of a Stock Bonus as it deems
appropriate.
 
9.  EFFECT OF TERMINATION OF EMPLOYMENT OR OTHER SERVICE
 
9.1 Termination Due to Death, Disability or Retirement. In the event a
Participant’s employment or other service with the Company and all Subsidiaries
is terminated by reason of death, Disability or Retirement:
 
(a) all outstanding Options then held by the Participant will become immediately
exercisable in full and will remain exercisable for a period of one year after
such termination (but in no event after the expiration date of any such Option);
 
(b) all Restricted Stock Awards then held by the Participant will become fully
vested; and
 
(c) all Stock Bonuses then held by the Participant will vest and/or continue to
vest in the manner determined by the Committee and set forth in the agreement
evidencing such Stock Bonuses.
 
9.2 Termination for Reasons Other Than Death, Disability or Retirement.
 
(a) Subject to the second sentence of this Section 9.2(a), in the event a
Participant’s employment or other service is terminated with the Company and all
Subsidiaries for any reason other than death, Disability or Retirement, or a
Participant is in the employ or service of a Subsidiary and the Subsidiary
ceases to be a Subsidiary of the Company (unless the Participant continues in
the employ or service of the Company or another Subsidiary), all rights of the
Participant under the Plan and any agreements evidencing an Incentive Award will
immediately terminate without notice of any kind, and no Options then held by
the Participant will thereafter be exercisable, Restricted Stock Awards then
held by the Participant that have not vested will be terminated and forfeited,
all Stock Bonuses then held by the Participant will vest and/or continue to vest
in the manner determined by the Committee and set forth in the agreement
evidencing such Stock Bonuses. However, (i) if such termination is due to any
reason other than termination by the Company or any Subsidiary for “cause”, all
outstanding Options then held by such Participant will remain exercisable to the
extent exercisable as of such termination for a period of three months after
such termination (but in no event after the expiration date of any such Option),
and (ii) if such termination is due to termination by the Company or any
Subsidiary for “cause”, outstanding Options then held by such Participant will
remain exercisable as of such termination for a period of one month after such
termination (but in no event after the expiration date of any such Option).

 
-7-

--------------------------------------------------------------------------------

 

(b) For purposes of this Section 9.2, “cause” (as determined by the Committee)
will be as defined in any employment or other agreement or policy applicable to
the Participant or, if no such agreement or policy exists, will mean (i), fraud,
misrepresentation, embezzlement or deliberate injury or attempted injury, in
each case related to the Company or any Subsidiary, (ii) any unlawful or
criminal activity of a serious nature, (iii) any intentional and deliberate
breach of a duty or duties that, individually or in the aggregate, are material
in relation to the Participant’s overall duties, or (iv) any material breach of
any employment, service, or non-compete agreement entered into with the Company
or any Subsidiary.
 
9.3 Modification of Rights Upon Termination. Notwithstanding the other
provisions of this Section 9, upon a Participant’s termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), cause Options (or any part
thereof) then held by such Participant to become or continue to become
exercisable and/or remain exercisable following such termination of employment
or service and Restricted Stock Awards and Stock Bonuses then held by such
Participant to vest and/or continue to vest or become free to transfer
restrictions, as the case may be, such termination of employment or service, in
each case in the manner determined by the Committee; provided, however, no
Option may remain exercisable beyond its expiration date.
 
9.4 Breach of Confidentiality or Non-compete Agreements. Notwithholding anything
in the Plan to the contrary, in the event that a Participant materially breaches
the terms of any confidentiality or non-compete agreement entered into with the
Company or any Subsidiary, such breach occurs before or after termination of
such Participant’s employment or other service with the Company or any
Subsidiary, the Committee in its sole discretion may immediately terminate all
rights of the Participant under the Plan and any agreements evidencing an
Incentive Award then held by the Participant without notice of any kind.
 
9.5 Date of Termination of Employment of Other Service. Unless the Committee
otherwise determined in its sole discretion, a Participant’s employment or other
service will, of purposes of the Plan, be deemed to have terminated on the date
recorded on the personnel or other records of the Company or the Subsidiary for
which the Participant provides employment or other service, determined by the
Committee in is sole discretion based upon such records.
 
10.  PAYMENT OF WITHHOLDING TAXES
 
10.1 General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all federal, state and local withholding and employment-related tax requirements
attributable to an Incentive Award, including, without limitation, the grant,
exercise or vesting of, or payment of dividends with respect to, an Incentive
Award or disqualifying disposition of stock received upon exercise of an
Incentive Stock Option, or (b) require the Participant promptly to remit the
amount of such withholding to the Company before taking any action, including
issuing any shares of Common Stock, with respect to an Incentive Award.
 
10.2 Special Rules. The Committee may, in its sole discretion and upon terms and
conditions establish by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment-related tax
obligation described in Section 10 of the Plan by electing to tender Previously
Acquired Shares, a Broker Exercise Notice or a promissory note (on terms
acceptable to the Committee in its sole discretion), or by a combination of such
methods.

 
-8-

--------------------------------------------------------------------------------

 
 
11.  CHANGE IN CONTROL
 
11.1 Change in Control. For purposes of this Section 11, a “Change in Control”
of the Company will mean the following:
 
(a) the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company;
 
(b) the approval by the shareholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company.
 
(c) any person becomes after the effective date of the Plan the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of (i) 20% or more, but less than 50% of the combined voting power
of the Company’s outstanding securities ordinarily having the right to vote at
elections of directors, unless the transaction resulting in such ownership has
become approved in advance by the Incumbent Directors (as defined in Section
11.23 below), or (ii) 50% or more of the combined voting power of the Company’s
outstanding securities ordinarily having the right to vote at elections of
directors (regardless of any approval by the Incumbent Directors);
 
(d) a merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to effective date of such merger
or consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing (i) more
than 50% but less than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Incumbent Directors, or (ii) 50% or less of the combined voting
power of the surviving corporation’s then outstanding securities ordinarily
having the right to vote at elections of directors (regardless of any approval
by the Incumbent Directors);
 
(e) the Incumbent Directors cease for any reason to constitute at least a
majority of the Board; or
 
(f) any other exchange in control of the Company of a nature that would be
required to be reported pursuant to Section 13 or 15(d) of the Exchange Act,
whether or not the Company is then subject to such reporting requirements
 
11.2 Incumbent Directors. For purposes of this Section 11, “Incumbent Directors”
of the Company will mean any individuals who are members of the Board on the
effective date of the Plan and any individuals who subsequently becomes a member
of the Board whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors (either by specific vote or by approval of the Company’s proxy
statement in which such individual is named as a nominee for director without
objection to such nomination).
 
11.3 Acceleration of Vesting. Without limiting the authority of the Committee
under Section 3.2 and 4.5 of the Plan, if a Change in Control of the Company
occurs, then, unless otherwise provided by the Committee in its sole discretion
either in the agreement evidencing in Incentive Award at the time of grant or at
any time after the grant of an Incentive Award, (a) all outstanding Options will
become immediately exercisable in full and will remain exercisable for the
remainder of their terms, regardless of whether the Participant to whom such
Options have been granted remains in the employ or service of the Company or any
Subsidiary; (b) all outstanding Restricted Stock Awards will become immediately
fully vested and non-forfeitable; and (c) all outstanding Stock Bonuses then
held by the Participant will vest and/or continue to vest in the manner
determined by the Committee and set forth in the agreement evidencing such Stock
Bonuses.
 
 
-9-

--------------------------------------------------------------------------------

 
 
11.4 Cash Payment for Options. If a Change in Control of the Company occurs,
then the Committee, if approved by the Committee in its sole discretion either
in an agreement evidencing an Incentive Award at the time of grant or at any
time after the grant of an Incentive Award, and without the consent of any
Participant effected thereby, may determine that some or all Participants
holding outstanding Options will receive, with respect to some or all of the
shares of Common Stock subject to such Options, as of the effective date of any
such Change in Control of the Company, cash in an amount equal to the excess of
the Fair Market Value of the Company over the exercise price per share of
Options.
 
11.5 Limitation on Change in Control Payments. Notwithstanding anything in
Section 11.3 or 11.4 of the Plan to the contrary, if, respect to a Participant,
the acceleration of the vesting of an Incentive Award as provided in Section
11.3 or the payment of cash in exchange for all or part of an Incentive Award as
provided in Section 11.4 (which acceleration or payment could be deemed a
“payment” within the meaning of Section 280G(b)(2) of the Code), together with
any other “payments” which such Participant has the right to receive from the
Company or any corporation that is a member of an “affiliated group” (as defined
in Section 1504(a) of the Code without regard to Section 1504(b) the Code) of
which the Company is a member, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the “payments” to such
Participants pursuant to Section 11.3 or 11.4 of the Plan will be reduced to the
largest amount as will result in no portion of such “payments” being subject to
the excise tax imposed by Section 4999 of the Code; however, that if a
Participant is subject to a separate agreement with the Company or a Subsidiary
that expressly addresses the potential application of Sections 280G or 4999 of
the Code (including, without limitation, that “payments” under such agreement or
otherwise will be reduced, that such “payments” not be reduced or that the
Participant will have the discretion to determine which “payments” will be
reduced), then this Section 11.5 will not apply, and any “payments” to a
Participant pursuant to Section 11.3 or 11.4 of the Plan will be treated as
“payments” arising under such separate agreement.
 
12.  RIGHTS OF ELIGIBLE RECIPIENTS AND PARTICIPANTS; TRANSFERABILITY.
 
12.1 Employment of Service. Nothing in the Plan will interfere with or limit in
any way the right of the Company or any Subsidiary to terminate the employment
or service of any Eligible Recipient or Participant at any time, not confer upon
any Eligible Recipient or Participant any right to continue in the employ or
service of the Company or any Subsidiary.
 
12.1 Rights as a Shareholder. As a holder of Incentive Awards (other than
Restricted Stock Awards and Stock Bonuses), a Participant will have no rights as
a shareholder unless and until such Incentive Awards are exercised for, or paid
in the form of, of Common Stock and the Participant becomes the holder of record
of such shares. Except as otherwise provided in the Plan, adjustment will be
made for dividends or distributions with respect to such Incentive Awards as to
which there is a record date preceding the date the Participant becomes the
holder of record of such shares, except as the Committee may determine in its
discretion.
 
12.3 Restrictions on Transfer. Except as otherwise provided in this Section
12.3, a Participant’s rights and interest under the Plan may not be assigned or
transferred other than by will or the laws of descent and distribution, or
pursuant to the terms of a domestic relations order, as defined in Section
414(p)(1)(B) of the Code, which satisfies the requirements of Section
414(p)(1)(A) of the Code (a “qualified Domestic Relations Order”). During the
lifetime of a Participant, only the Participant personally (or the Participant’s
personal representative or attorney-in-fact) or the alternate payee named in a
Qualified Domestic Relations Order may exercise the Participant’s rights under
the Plan. The Participant’s beneficiary may exercise the Participant’s rights
under the Plan. The Participant’s beneficiary may exercise a Participants rights
to the extent they are exercisable under the Plan following the death of the
Participant. Notwithstanding the foregoing, or any other provision of this Plan,
a Participant who holds Non-Qualified Stock Options may transfer such Options to
his or her spouse, ascendants, lineal descendants, or to a duly established
trust for the benefit of one or more of these individuals. Options so
transferred may thereafter be transferred only to the Participant who originally
received the Options or to an individual or trust to whom the Participant could
have initially transferred the Option pursuant to this Section 12.3. Options
which are transferred pursuant to this Section 12.3 shall be exercisable by the
transferee according to the same terms and conditions as applied to the
Participant.
 
 
-10-

--------------------------------------------------------------------------------

 
 
12.4 Non-Exclusivity of the Plan. Nothing contained in the Plan is intended to
modify or rescind any previously approved compensation plans or programs of the
Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.
 
13.  SECURITIES LAW AND OTHER RESTRICITIONS
 
Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under this Plan, and a Participant may not sell, assign, transfer
or otherwise dispose of shares of Common Stock issued pursuant to Incentive
Awards granted under the Plan, unless (a) there is in effect with respect to
such shares a registration statement under the securities Act and any applicable
state securities laws or an exemption from such registration under the
Securities Act and applicable state securities laws, and (b) there has been
obtained any other consent, approval or permit from any other regulatory body
which the Committee, in its sole discretion, deems necessary or advisable. The
Company may condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing shares of Common Stock, as may be
deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.
 
14.  PLAN AMENDMENT, MODIFICATION AND TERMINATION
 
The Board may suspend or terminate the Plan or any portion thereof at any time,
any may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Incentive Awards under the Plan will conform to any
change in applicable laws or regulations or in any other respect the Board may
deem to be in the best interests of the Company; provided, however, that no
amendments to the Plan will be effective without approval of the shareholders of
the Company if shareholder approval of the amendment is then required pursuant
to Section 422 of the Code or the rules of any stock exchange or quotation
system on which the Common Stock is listed, including, but not limited to the
over-the-counter electronic bulletin board and the Nasdaq Stock Market. No
termination, suspension or amendment or the Plan may adversely affect any
outstanding Incentive Award without the consent of the affected Participant;
provided, however, that this sentence will not impair the right of the Committee
to take whatever action it deems appropriate under Section 3.2, 4.5 ad 13 of the
Plan.
 
15.  EFFECTIVE DATE AND DURATION OF THE PLAN
 
The Plan is effective as of August 12, 2010, the date it was adopted by the
Board. It was approved by the shareholders on September 7, 2010. The Plan will
terminate at midnight on August 11, 2020, and may be terminated prior to such
time to by Board action, and no Incentive Award will be granted after such
termination. Incentive Awards outstanding upon termination of the Plan may
continue to be exercised, or become free of restrictions, in accordance with
their terms.
 
16.  MISCELANEOUS
 
16.1 Governing Law. The validity, construction, interpretation, and effect of
the Plan and any rules, regulations and actions relating to the Plan will be
governed by the construed exclusively in accordance with the laws of the State
of Delaware, notwithstanding the conflicts of laws principles of any
jurisdictions.
 
16.2 Successors and Assigns. The Plan will be binding upon inure to the benefit
of the successors and permitted assigns of the Company and the Participants.
 
16.3 Annual Report. Each year the Company will provide a copy of its Annual
Report to Shareholders on Form 10-K to all Participants.
 
  Notes: Section 4.1 amended by stockholder approval on November 1, 2011, to
increase shares authorized to 15,000,000.
       Company name change effective August 23, 2013.